FILED
                           NOT FOR PUBLICATION
                                                                               APR 20 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


QUEST INTERNATIONAL MONITOR                      No.   20-55364
SERVICE, INC., a California corporation,
                                                 D.C. No.
              Plaintiff-Appellant,               8:19-cv-02471-JLS-KES

 v.
                                                 MEMORANDUM*
ROCKWELL COLLINS, INC., a
Delaware corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                       Argued and Submitted April 12, 2021
                              Pasadena, California

Before: M. SMITH and IKUTA, Circuit Judges, and VRATIL,** District Judge.

      Quest International Monitor Service, Inc., appeals from the district court’s

grant of Rockwell Collins, Inc.’s motion to confirm arbitration awards and denial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
of Quest’s petition to vacate the arbitration award. We have jurisdiction under 28

U.S.C. § 1291 and 9 U.S.C. § 16, and we affirm.

      The district court did not err in holding that Quest’s petition to vacate the

arbitration award was time-barred under 9 U.S.C. § 12. The Enterprise

Commercial Product Support Agreement is a contract “evidencing a transaction

involving commerce” for purposes of 9 U.S.C. § 2, and therefore “there is a strong

default presumption that the FAA, not state law, supplies the rules for arbitration.”

Johnson v. Gruma Corp., 614 F.3d 1062, 1066 (9th Cir. 2010) (cleaned up). Quest

did not overcome this presumption because the contract does not “evidence a clear

intent to incorporate state law rules for arbitration.” Id. (cleaned up). Therefore,

the California arbitration rules, Cal. Civ. Proc. Code §§ 1280–1294.4, are not

applicable here. “[W]here the FAA’s rules control arbitration proceedings, a

reviewing court must also apply the FAA standard for vacatur,” Johnson, 614 F.3d

at 1067, including the three-month limitation period for filing a petition for

vacatur.

      Quest’s reliance on the rule that federal courts apply state substantive law to

state law claims in diversity cases, see Erie R. Co. v. Tompkins, 304 U.S. 64

(1938), is inapposite. Quest’s petition for vacatur of an arbitration award under the

FAA does not concern any “rights and obligations . . . created by one of the


                                           2
States.” Guar. Tr. Co. of N.Y. v. York, 326 U.S. 99, 101 (1945). Therefore, neither

Erie nor California’s statute of limitations for vacating arbitration awards, see Cal.

Civ. Proc. Code § 1288, applies here. The FAA’s limitation period for petitioning

for vacatur controls. See Johnson, 614 F.3d at 1067.

      Quest’s request for declaratory relief, if successful, would have the same

effect as a petition to vacate the award of the arbitration tribunal. Accordingly, the

limitations period applicable to the petition to vacate the arbitration award also

applies to bar Quest’s request for declaratory relief. See United Parcel Serv., Inc.

v. Mitchell, 451 U.S. 56, 61–62 (1981). Because the statute of limitations provides

sufficient grounds to affirm, we do not address Quest’s other challenges to the

district court’s alternative holdings. See Burgert v. Lokelani Bernice Pauahi

Bishop Tr., 200 F.3d 661, 663 (9th Cir. 2000) (“The reviewing court may affirm

the dismissal upon any basis fairly supported by the record.”).

      AFFIRMED.




                                           3